ALTENBERND, Judge.
Burcham Lee Levitt appeals his judgments and sentences for battery on a law enforcement officer, fleeing to elude, and resisting arrest without violence. We affirm the convictions. We reverse, however, the amended judgment that imposed an adjudication of guilt that the trial court had initially withheld. The sentence imposed at the conclusion of the sentencing hearing and reduced to writing controls, and the trial court erred in granting the State’s subsequent motion to correct the sentence and scoresheet. See Fla. R.Crim. P. 3.800(c) (Comm. Notes, 1980 Amend.); Cherry v. State, 439 So.2d 998 (Fla. 4th DCA 1983). Moreover, the State’s failure to bring prior convictions to the court’s attention at a sentencing hearing does not constitute a “scrivener’s error.” On remand, the trial court shall reinstate the original judgment dated September 15, 2000.
Reversed and remanded.
GREEN and SILBERMAN, JJ, concur.